EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffry Smith on 02/10/2022.

The application has been amended as follows: 

Claim 1 is amended to read:
1. A stowable climbing wall comprising:
a self-supporting frame having a first side and second side pivotably joined to the first side at an upper pivot, and the first side is moveable relative to the second side between an open position and a closed position;
a climbing wall panel releasably joined to the first side;
a second climbing wall panel releasably joined to the self-supporting frame first side and to the climbing wall panel, and including a cleat releasably engaged with a corresponding cleat joined to the self-supporting frame first side;
a panel lock releasably joined to the second climbing wall panel and the self-supporting frame to releasably secure the second climbing wall panel cleat to the self-supporting frame first  side cleat;
a climbing surface joined to the second side; and
a platform operatively engaged with the self-supporting frame.


3. The stowable climbing wall of claim 11, and further comprising: 
a second climbing wall panel joined to the first side.

Claim 9 is amended to read:
9. The stowable climbing wall of claim 21, and further comprising:
a frame lock releasably secured to the self-supporting frame first side and the self-supporting frame second side in the open position.
.
Claim 11 is amended to read:
11. A stowable climbing wall comprising:
a self-supporting frame having a first side and second side pivotably joined to the first side at an upper pivot, and the first side is moveable relative to the second side between an open position and a closed position;
a climbing wall panel releasably joined to the first side; 
a climbing surface joined to the second side; 
a platform operatively engaged with the self-supporting frame; and 
a frame lock releasably joined to the self-supporting frame first side and the self-supporting frame second side in the open position, wherein the frame lock includes: 
a spreader pivotably joined to the self-supporting frame first side and the self-supporting frame second side; and wherein the platform is: 
a locking platform fixed to a first portion of the spreader, and releasably joined to a second portion of the spreader, and a connector releasably joining the locking platform to the second portion of the spreader.

Claim 14 is amended to read:
14. The stowable climbing wall of claim 11, and further comprising:
a panel lock releasably joined to the climbing wall panel and the self-supporting frame.

Claim 15 is amended to read:
15. The stowable climbing wall of claim 11, and further comprising:
a second climbing wall panel releasably joined to the self-supporting frame first side and to the climbing wall panel.

Claim 16 is amended to read:
16. A stowable climbing wall comprising:
a self-supporting frame having a first side and second side pivotably joined to the first side at an upper pivot, and the first side is moveable relative to the second side between an open position and a closed position;
a climbing wall panel releasably joined to the first side;
a climbing surface joined to the second side;
a platform operatively engaged with the self-supporting frame;
a second climbing wall panel releasably joined to the self-supporting frame first side and to the climbing wall panel, and including a cleat releasably engaged with a corresponding cleat joined to the self-supporting frame first side; and
a panel lock releasably joined to the second climbing wall panel and the self-supporting frame to releasably secure the second climbing wall panel cleat to the self-supporting frame first side cleat, and to releasably secure the second climbing wall panel to the climbing wall panel.

20. The stowable climbing wall of claim 21, and further comprising:
a frame lock releasably secured to the self-supporting frame first side and the self-supporting frame second side in the open position, wherein the frame lock includes:
a spreader pivotably joined to the self-supporting frame first side and the self-supporting frame second side; and
a lock operatively joined to the platform and a first portion of the spreader, and releasably joined to a second portion of the spreader in the open position.

Claim 21 is amended to read:
21. A stowable climbing wall comprising:
a self-supporting frame having a first side and second side pivotably joined to the first side at an upper pivot, and the first side is moveable relative to the second side between an open position and a closed position;
a climbing wall panel releasably joined to the first side;
a climbing surface joined to the second side;
a platform operatively engaged with the self-supporting frame;
a second climbing wall panel releasably joined to the self-supporting frame first side and to the climbing wall panel;
a frame cleat joined to the first side;
a cleat joined to the climbing wall panel and releasably joined to the frame cleat; and
a panel lock releasably joined to the second climbing wall panel and the self-supporting frame to releasably secure the climbing wall panel cleat to the frame cleat.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 1, 11, 16, or 21.
Mincing Thoughts (see attached NPL) teaches a stowable climbing wall comprising: a self-supporting frame having a first side (rock wall side rails) and second side (net side rails) pivotably joined to the first side at an upper pivot (upper hinge), and the first side is moveable relative to the second side between and an open position and a closed position (see figures below); and a climbing wall panel releasably joined to the first side (rock wall decking joined by screws), a climbing surface joined to the second side (cargo net); and a platform operatively engaged with the self-supporting frame (bottom cross bar of cargo net side).

    PNG
    media_image1.png
    398
    297
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    398
    299
    media_image2.png
    Greyscale

Mincing Thoughts further teaches a frame lock (cross brace) including a spreader pivotably joined to the self-supporting frame first side and the self-supporting frame second side, but fails to teach the platform is: a locking platform fixed to a first portion of the spreader, and releasably joined to 
The Rock Climber’s Training Manual (see attached NPL) teaches a climbing wall panel including a cleat releasably engaged with a corresponding cleat joined to a frame, but fails to teach a panel lock.  The Rock Climber’s Training Manual further teaches away from providing a panel lock (“longer screws will penetrate the mounting surface and defeat the purpose of this entire enterprise”).

    PNG
    media_image3.png
    789
    641
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784